DETAILED ACTION
1.	This communication is in response to the Application filed on 10/19/2020. Claims 21-40 are pending and have been examined. Claims 1-20 are cancelled.
Allowable Subject Matter
2. 	Claims 28-29 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3.	Claims 21-22, 24-26, 30-34, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sureka, et al. (US 20120203552; hereinafter SUREKA) in view of Quast, et al. (US 8606581; hereinafter QUAST).
As per claim 21, SUREKA (Title: Controlling a set-top box via remote speech recognition) discloses “A computer-implemented method comprising: 
receiving input data representing a natural language input to a client device; processing the input data to determine first [ natural language understanding (NLU) data ] representing a first interpretation of the natural language input (SUREKA, Abstract, A device may receive over a network a digitized speech signal from a remote control that accepts speech .. obtain command information applicable to a set-top box <where command reads on interpretation> .. to control presentation of multimedia content on a television in accordance with the command information);
determining the first NLU data corresponds to [ a potential failure response ]; [determining second NLU data representing a second interpretation ] of the natural language input (SUREKA, Abstract, accepts speech .. obtain command information <where command reads on interpretation>);  
in response to determining the first NLU data corresponds to a potential failure response, causing an action to be performed [ using the second NLU data ]; and causing output data corresponding to the action to be sent to the client device (SUREKA, Abstract, the device may convert the digitized speech signal into text, use the text to obtain command information applicable to a set-top box, and send the command information to the set-top box to control presentation <read on outputting data and action> of multimedia content on a television in accordance with the command information).”
SUREKA does not expressly disclose “natural language understanding (NLU) data .. a potential failure response .. determining second NLU data representing a second interpretation .. using the second NLU data ..” However, the feature is taught by QUAST (Title: Multi-pass speech recognition).
In the same field of endeavor, QUAST teaches: [col. 9, lines 23-27] “the speech recognition system 140 can be a natural language understanding system (e.g., NLU system). The NLU system evaluates the utterance 105 and identifies which of the multiple possible topics the information in the slot most likely belongs,” [col. 6, lines 63-66] “the first pass analyzer .. recognizes that utterance includes at least WORD 1, WORD 2, and WORD 3,” [col. 7, lines 9-14] “the first pass analyzer is unable to identify the one or more words encoded in the segment of utterance because a respective language model applied by the first pass analyzer is not capable of recognition one or more words in the segment of utterance,” and [Abstract] “Based on analyzing the given segment using a second speech recognition model on a second pass, the speech 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of QUAST in the media presentation system taught by SUREKA, to provide a second interpretation of natural language input when there is failure in the first interpretation.
As per claim 22 (dependent on claim 21), SUREKA in view of QUAST further discloses “wherein processing the input data comprises: performing NLU processing to determine the first NLU data and the second NLU data (QUAST, [Abstract], Based on analyzing at least a portion of the utterance using a first speech recognition model on a first pass, the speech recognition system detects that the utterance includes a first group of one or more spoken words. The speech recognition system utilizes the first group of one or more spoken words identified in the utterance as detected on the first pass to locate a given segment of interest in the utterance. The given segment can include one or more that are unrecognizable by the first speech recognition model. Based on analyzing the given segment using a second speech recognition model on a second pass, the speech recognition system detects one or more additional words in the utterance. A natural language understanding module utilizes the detected words to generate a command intended by the utterance).”
As per claim 24 (dependent on claim 21), SUREKA in view of QUAST further discloses “wherein the second NLU data includes first intent data not included in the first NLU data (QUAST, [col. 6, lines 63-66], the first pass analyzer .. recognizes that utterance includes at least .”  
As per claim 25 (dependent on claim 24), SUREKA in view of QUAST further discloses “wherein the first NLU data and the second NLU data includes first entity data (SUREKA, [Abstract], the device may convert the digitized speech signal into text, use the text <read on entity data> to obtain command information applicable to a set-top box, and send the command information to the set-top box to control presentation of multimedia content <also read on entity data> on a television in accordance with the command information).”
As per claim 26 (dependent on claim 21), SUREKA in view of QUAST further discloses “wherein: the first NLU data corresponds to first content associated with a first component; the method further comprises determining a portion of the input data corresponds to a second component; and determining the first NLU data corresponds to a potential failure response is based at least in part on the portion of the input data corresponding to the second component (QUAST, [col. 6, lines 63-66], the first pass analyzer .. recognizes that utterance includes at least WORD 1, WORD 2, and WORD 3 <read on first content/component>; [col. 7, lines 9-14], the first pass analyzer is unable to identify the one or more words encoded in the segment of utterance <read on failure>; [Abstract], Based on analyzing the given segment using a second speech recognition model on a second pass, the speech recognition system detects one or more additional words in the utterance <read on second content/component>. A natural language .”
As per claim 30 (dependent on claim 21), SUREKA in view of QUAST further discloses “wherein causing the action to be performed using the second NLU data is performed at least in part to avoid issuing a failure response (QUAST, [col. 7, lines 9-14], the first pass analyzer is unable to identify the one or more words encoded in the segment of utterance <read on failure>; [Abstract], Based on analyzing the given segment using a second speech recognition model on a second pass, the speech recognition system detects one or more additional words in the utterance. A natural language understanding module utilizes the detected words to generate a command intended by the utterance <read on not issuing a failure response, which can be broadly interpreted>).”
Claim 31 (similar in scope to claim 21) is rejected under the same rationale as applied above for claim 21. SUREKA also teaches: [0027] “processors .. memory ..” and [Abstract] “the device .. send the command information to the set-top box to control presentation <read on a ready mechanism for sending any information or request to the client device>).”
As per claim 32 (dependent on claim 31), SUREKA in view of QUAST further discloses “wherein the message data further includes an indication of the first interpretation (SUREKA, Abstract, the device may convert the digitized speech signal into text, use the text to obtain command information <read on ‘an indication of the first interpretation’ which can be broadly interpreted> applicable to a set-top box).”
As per claim 33 (dependent on claim 31), SUREKA in view of QUAST further discloses “perform automatic speech recognition processing using the input audio data to determine text data; perform text-to-speech processing using the text data to determine output audio data; and include in the message data the output audio data (SUREKA, Abstract, the device may convert the digitized speech signal into text <read on ASR>, use the text to obtain command information applicable to a set-top box, and send the command information to the set-top box to control presentation <read on a ready mechanism for outputting any data>; [0036], voice browser .. may produce a voice response via a speech synthesis <read on TTS>).”
As per claim 34 (dependent on claim 33), SUREKA in view of QUAST further discloses “process the text data to determine natural language understanding data representing the first potential interpretation (SUREKA, [Abstract], the device may convert the digitized speech signal into text, use the text to obtain command information applicable to a set-top box; QUAST, [col. 9, lines 23-27], the speech recognition system 140 can be a natural language understanding system (e.g., NLU system). The NLU system evaluates the utterance 105 and identifies which of the multiple possible topics the information in the slot most likely belongs).”  
As per claim 38 (dependent on claim 31), SUREKA in view of QUAST further discloses “performing natural language understanding (NLU) processing to determine first NLU data corresponding to the first interpretation and second NLU data corresponding to the second interpretation (QUAST, [col. 9, lines 23-27], the speech recognition system 140 can be a natural language understanding system (e.g., NLU system). The NLU system evaluates the utterance 105 and identifies which of the multiple possible topics <read on interpretation> the information in the slot most likely belongs).” 
As per claim 39 (dependent on claim 38), SUREKA in view of QUAST further discloses “wherein the instructions that determine the first interpretation corresponds to a potential failure response are based at least in part on the first NLU data (QUAST, [col. 7, lines 9-14], the first pass analyzer is unable to identify the one or more words encoded in the segment of utterance <read on the first interpretation and failure response>).”
Claim 40 (similar in scope to claim 26) is rejected under the same rationale as applied above for claim 26.
4.	Claims 23, 27, 37 are rejected under 35 U.S.C. 103 as being unpatentable over SUREKA in view of QUAST and further in view of Gogan (US 8204890; hereinafter GOGAN).
As per claim 23 (dependent on claim 21), SUREKA in view of QUAST further discloses “performing NLU processing to determine the first NLU data and [ a first score ] corresponding to the first NLU data; and prior to determining the first NLU data corresponds to a potential failure response, [ determining the first score corresponds to a preferred rank ] among a plurality of interpretations of the natural language input (QUAST, [col. 7, lines 9-14], the first pass analyzer is unable to identify the one or more words encoded in the segment of utterance <read on the first interpretation and failure response).”
SUREKA in view of QUAST does not expressly disclose “a first score .. determining the first score corresponds to a preferred rank ..” However, the feature is taught by GOGAN (Title: Media content voting, ranking and playing system). 
In the same field of endeavor, GOGAN discloses: [Abstract] “receiving a plurality of metadata associated with a plurality of media items. Each metadata includes a ranking score and a resource locator of the media item. Queuing media item identifiers based on the plurality of metadata and ordering the queue based on the ranking scores. Retrieving a portion of a highest-
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of GOGAN in the media presentation system taught by SUREKA and QUAST, to provide a ready mechanism for input interpretation scoring and ranking for applications such as selectable media content presentation to a user.
As per claim 27 (dependent on claim 21), SUREKA in view of QUAST further discloses “wherein causing the action to be performed using the second NLU data is based at least in part on [ feedback data ] (SUREKA, [Abstract], send the command information to the set-top box to control presentation of multimedia content <read on action>; QUAST, [col. 7, lines 9-14], the first pass analyzer is unable to identify the one or more words encoded in the segment of utterance <read on failure-based feedback data which can be broadly interpreted>).”
SUREKA in view of QUAST does not expressly disclose “feedback data ..” However, the feature is taught by GOGAN (Title: Media content voting, ranking and playing system). 
In the same field of endeavor, GOGAN teaches: [col. 4, lines 8-11] “media items can have an initial ranking score calculated based upon previously submitted vote information <read on prior feedback data> or ranking information from another site or program.”

Claim 37 (similar in scope to claim 27) is rejected under the same rationale as applied above for claim 27.
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.